Title: To George Washington from William Gordon, 13 August 1783
From: Gordon, William
To: Washington, George


                        
                            My Dear Sir
                            Jamaica Plain Aut 13. 1783
                        
                        Your obliging letter of the 8th ulto was duly received. We have been earnestly waiting for the definitive
                            treaty, but as yet have had no authentic account of it. However looking upon it as certain & at hand, have
                            determined with the permission of Heaven setting off for the Jerseys next monday fortnight. Mrs Gordon accompanying me in
                            the chaise will oblige us for the sake of better roads & a shorter journey to go through New York, so that I must
                            postpone for the present the pleasure of seeing your Excellency at Newburgh, to which I trust You are safely returned,
                            after an agreeable tour to the North. Besides I have some business to transact with William Smith Esqr., whose mother in
                            law, born in my own native town & personally acquainted with me, appointed me a legacy, when she died about 1776,
                            payable out of the arrears of an annuity left her by Judge Smith.
                        I am fully of your Excellency’s mind, that "it rests with the confederated powers by the line of conduct they
                            mean to adopt, to make this country great happy & respectable"—& I most sincerely pray, they may be
                            directed to it in a way that shall secure the liberties of individuals, without which Independence will be of no avail:
                            indeed the country cannot be happy without freedom, however great
                            & respectable it might be. Regulations are certainly wanting; but that they may not introduce sooner or later
                            greater evils than they are meant to remedy, time must be taken to form them with the deepest deliberation, & with
                            this the peace will furnish the United States. The different tempers of the inhabitants must be well consulted, &
                            measures must be accommodated to them; for I am convinced that, in this country especially, they will not be forced;
                            & the neglect of them will give rise to that anarchy, which every honest patriot will deprecate &
                            endeavour to prevent.
                        ‘Twould indeed be political madness to flatter ourselves, that, in case of a fresh war, we should be favored
                            with the like providences & concatenation of causes that have lately contributed to our salvation; and therefore
                            in providing for our future security we must not calculate upon them. It is true, that we are known by no other character
                            among Nations than as the United States: but they either do, or ought to know, the articles by which we are confederated
                            & that there is no other federal government than what is built upon the express
                            concept in the said articles. It is of little or no consequence to me, personally considered, whether the Confederation is
                            strictly adhered to or not; but it is my real opinion, that unless it is carefully attended to we shall soon be in great
                            difficulties as a people. A better band of Union than the present Confederation I despair of seeing, considering the
                            opposite cases of the people in the different states; & I humbly conceive, that nothing would endanger a
                            dissolution sooner than refusing to hearken to the voice of a single state pleading for the rights it enjoys by the
                            confederation, that so an alteration may be obtained in favor of the rest. Such is the condition of human affairs, that in
                            all great unions certain individuals or bodies will enjoy greater advantages than others: & it has been generally
                            found by experience better to let them do it than break in upon the original contract.
                        The evils that delays have occasioned cannot be remedied in future by Congress,
                            unless they have a compulsive power, in other words, a standing army & navy at their
                            command sufficient for the purpose, which would at length necessarily produce a civil war, & destroy the liberties
                            of the several states, & erect an Empire instead of suffering us to remain distinct Republics united for common safety in a Congress of
                            delegates. The evils above alluded to, I am apprehensive, have arisen from the weak condition of the separate governments,
                            owing to the special circumstances of the Revolution; and may be effectually guarded against in future by strengthening
                            the powers of government in each state; & for which there will be now a good opportunity, that I hope will not be
                            lost but carefully improved. Necessity indeed will oblige us to attend to that business. When the several members grow
                            strong, the whole body will soon be healthy & vigorous.
                        I cannot for the life of me judge with your Excellency, that "there can be no danger of trusting Congress
                            with powers, because they are the creatures of the people, amenable to them for their conduct, & dependent from
                            day to day on their breath," for with certain powers a Congress in time might make the people their slaves, as has been
                            repeatedly done, in cases nearly similar, by which communities once perfectly free have been subjugated to the will of
                            tyrants, put into authority by themselves. I wish Congress to have all the support to which they are entitled by the
                            Confederation; & to have the full benefit of an impost, alike through, & raised by, the several States;
                            & faithfully forwarded by each to the common treasury, for the payment of all debts they have contracted during
                            the war, whether foreign or domestic, due to soldiers officers or others. Your Excellency mistook my meaning therefore in
                            my former letter, in supposing that I was opposed to an impost that should raise the sums wanted: it was the mode of
                            collecting it by the servants of Congress to which I referred when I said "many reprobate the circumstances of the mode
                            prescribed.
                        The hopes I expressed in my former letters of being soon indulged with the privilege of consulting your
                            papers, went upon the presumption that the peace would, be perfected before the fall, & that therefore “one of
                            those periods would be arrived when you would think yourself justified in suffering an inspection of & extracts to
                            be taken from your records” agreeable to what you was so kind as to write Oct 28. 1782. However as your Excellency appears
                            desirous of my applying first of all to Congress, that they may take the lead in that business I propose presenting a
                            Petition to them upon the subject when at Princeton, from whence I shall write or ride to visit you; & in the
                            mean while with the highest esteem remain Your Excellency’s sincere Friend & most obedient humble Servant 
                        
                            William Gordon
                        
                        
                            Mrs Gordon joins in respectful Compliments to Self & Lady.
                        

                    